DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15,17-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “ a main flow phase of the milking session” in lines 9-10. It is unclear as to what criteria, characteristics, or duration is used to define “a main flow phase”. For purpose of examination, the Examiner has interpreted “a main flow phase” to be the period of time at which milk flow is being received during the milking session. 
Claims 2-15 are similarly rejected due to their dependency on claim 1. 
Claim 17 recites the limitation “ a main flow phase of the milking session” in lines 11-12. It is unclear as to what criteria, characteristics, or duration is used to define “a main flow phase”. For purpose of examination, the Examiner has interpreted “a main flow phase” to be the period of time at which milk flow is being received during the milking session. 
Claims 18-28 are similarly rejected due to their dependency on claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4,6-8,10-15,17-20,22-23,25-28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Petterson (WO 2006068582 A1). 
Regarding claim 1: Petterson teaches a method implemented in a control unit for controlling an automatic milking machine to extract milk from teats of an animal during a milking session (abstract) by applying a milking vacuum to a respective teat receiving cavity of a teatcup each in which one teat of said teats is located (pg. 7 lns 14-16 “A working or milking vacuum is applied through the liner of each teat cup to draw the milk from the teats through the milk lines 13 and into the end unit 15”), the method comprising: a boost phase of the control unit causing the automatic milking machine to apply the milking vacuum at an elevated pressure level  (Phase III seen in Table 2, Fig. 3) during a main flow phase of the milking session (main flow phase being phase II, phase III, and phase IV as seen in Fig. 3); and following the boost phase and before the main flow phase of the milking session is complete, an exit phase that concludes the milking session (phase IV seen in table 2, Fig. 3), in the exit phase the control unit causing the automatic milking machine to apply the milking vacuum at one or more levels one or more levels is lower than the elevated pressure level (Fig. 3) wherein, the control unit causes the automatic milking machine to transition from the boost phase to the exit phase when a temporal criterion is fulfilled (page 14 lines 4-6, “As can be seen some of the milking schemes have settings that are dependent on time lapsed whether other have settings that are altered depending on a milk flow from the cow fulfilling a predetermined criterion.”), a duration of the boost phase being less than a duration of the main flow phase (phase III would have to clearly be less than the duration of phase II, phase III, and phase IV together).
If applicant disagrees with Examiner’s interpretation that transition from a boost phase to an exit phase occurs when a temporal criterion is fulfilled, then it would have been an obvious to one having ordinary skill in the art before the effective filing date as substitution of functional equivalent to substitute the milking system settings being altered depending on a milk flow fulling a predetermined criterion (see table 2 on page 13 of Petterson, how the milking vacuum and high pulse vacuum are increased or reduced dependent on a milk flow rate criterion being met), to the milking system settings being altered after a certain period of time has elapsed (page 14 lines 4-7, “As can be seen some of the milking schemes have settings that are dependent on time lapsed whether other have settings that are altered depending on a milk flow from the cow fulfilling a predetermined criterion.”) since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Doing so would reduce the amount of time for the complete milking process to occur further optimizing the milking system. 
Regarding claim 2: Petterson discloses the limitations of claim 1 as shown above.
Petterson fur teaches calculating  a condition for fulfilling the temporal criterion based on data registered during one or more previous milking sessions, the data being milk flow data (page 10, lines 8-16 “Here, an evaluation of each of the different milking schemes for milking the particular cow is performed based on at least the recorded milk yields and/or milking times. Finally, based on the evaluation, one of the different milking schemes is, in a step 53, selected, and the milking machine is controlled during subsequent milkings of the particular cow, so that they are performed according to the selected one of the different milking schemes”).
Petterson discloses the claimed invention except for the duration of the boost phase being from 50 to 100 seconds.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the duration of the increased pressure phase so that it ranges from 50 to 100 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Doing so would decrease the time it takes to milk an individual cow while seeing no differential in return of the milking, therefore further optimizing the milking sessions.
Regarding claim 3: modified Petterson teaches the limitation of claim 2 as shown above.
 Modified Petterson further teaches retrieving, from a memory unit, data reflecting respective individual milk flow profiles of each of the animal's teats, which data have been registered during at least one previous milking session (page 8 lines 11-18, “The milking machine is advantageously connected to a computer-based processing and control device 35, which is responsible for processing and controlling of the milking machine, and comprises typically a microcomputer, suitable software, and a database including information of each of the cows milked by the milking machine, such as e . g. when the respective cow was milked last time, when she was fed last time , her milk production, her health, etc”);, each of said individual milk flow profiles representing a respective milk flow as a function of time (page 20 lines 15-22, “Since the individual milk flows from each teat or udder quarter can be measured separately by the flow meters 19, and the individual vacuum levels in the teat cups 11 can be controlled separately via the valves or regulators 17, the inventive method may, in principle, be performed on a teat or udder quarter individual basis. Thus, for a given cow different milking schemes could be used for different teats or udder quarters.”): and calculating the condition for fulfilling the temporal criterion based on said individual milk flow profiles (page 10, lines 8-16 “Here, an evaluation of each of the different milking schemes for milking the particular cow is performed based on at least the recorded milk yields and/or milking times. Finally, based on the evaluation, one of the different milking schemes is, in a step 53, selected, and the milking machine is controlled during subsequent milkings of the particular cow, so that they are performed according to the selected one of the different milking schemes”) such that the duration of the boost phase (phase III, Fig. 3) being less than the duration of the main flow phase (duration of phase II, phase III, and phase IV combined, Fig. 3).
Regarding claim 4: Petterson teaches the limitation of claim 2 as shown above.
Modified Petterson further teaches wherein the calculating of the condition for fulfilling the temporal criterion comprises: retrieving, from a memory unit, data reflecting an overall milk flow profile from the animal's udder, which data have been registered during at least one previous milking session, said overall milk flow profile representing a combined milk flow from all the animal's teats as a function of time (page 8 lines 11-18, “The milking machine is advantageously connected to a computer-based processing and control device 35, which is responsible for processing and controlling of the milking machine, and comprises typically a microcomputer, suitable software, and a database including information of each of the cows milked by the milking machine, such as e . g. when the respective cow was milked last time, when she was fed last time , her milk production, her health, etc”); and calculating the condition for fulfilling the temporal criterion based on said overall milk flow profile (page 10, lines 8-16 “Here, an evaluation of each of the different milking schemes for milking the particular cow is performed based on at least the recorded milk yields and/or milking times. Finally, based on the evaluation, one of the different milking schemes is, in a step 53, selected, and the milking machine is controlled during subsequent milkings of the particular cow, so that they are performed according to the selected one of the different milking schemes”), such that the duration of the boost phase being less than the duration of the main flow phase (duration of phase II, phase III, and phase IV combined, Fig. 3).
Regarding claim 6: Petterson discloses the limitations of claim 1 as shown above.
Petterson further teaches wherein the temporal criterion is calculated such that the temporal criterion is fulfilled when a period of time has elapsed since an estimated incline stage in a milk flow occurred, and the method  (page 14 lines 4-5, “As can be seen some of the milking schemes have settings that are dependent on time lapsed“) further comprises: deriving the estimated incline stage in the milk flow based on data registered during at least one previous milking session (page 15 lines 14-17, “In other instances , the milking phases may have different lengths in different milking schemes applied on different cows . One incentive is to minimize the total milking time for each cow, which is the sum of the times of the various phases.”), which data describe at least one milk flow profile representing the milk flow as a function of time (page 15 lines 22-26, “Different sets of milking schemes may be provided for each cow depending on previously used milking scheme for the cow, on the time elapsed since the cow was milked last , on where in the lactation period the cow is , on the milk yield per unit time of the cow”).
Regarding claim 7: Petterson teaches the limitation of claim 1 as shown above and further teaches an initiating phase proceeding the boost phase during which initiating phase at least one action is performed (pg. 11, “a milk flow increasing or milk stimulation phase (phase II)”) for stimulating the production of Oxytocin in the animal (pg. 20-21 “they can be milked according to a particular milking scheme in a parlor and/or they can be massaged or stimulated manually before milking commences”).
Regarding claim 8: Petterson teaches the limitation of claim 7 as shown above and further teaches wherein the at least one action for stimulating the production of Oxytocin in the animal comprises at least one of: applying the milking vacuum at an initial pressure level while the teats are located in the teat receiving cavities, which initial pressure level is lower than the elevated pressure level (pg. 11, “a milk flow increasing or milk stimulation phase (phase II)”); subjecting the teats to a cleaning procedure; and scrubbing the teats with at least one brush.
Regarding claim 10: Petterson teaches the limitation of claim 7 as shown above and further teaches transitioning from the initiating phase to the boost phase in response to at least one of: expiry of a time period since the milking session started (page 14 lines 4-5, “As can be seen some of the milking schemes have settings that are dependent on time lapsed“), and registering a milk flow above a threshold level (page 11, line 24 – page 12, line 10 ).
Regarding claim 11: Petterson teaches the limitation of claim 1 as shown above and further teaches comprising applying the milking vacuum at one fixed level throughout the exit phase (as seen in phase IV of tables 1,3,4).
Regarding claim 12: Petterson teaches the limitation of claim 1 as shown above and further teaches adjusting the level of the milking vacuum during the exit phase in response to at least one measured milk flow (as seen in phase IV of tables 2,5).
Regarding claim 13: Petterson teaches the limitation of claim 1 as shown above and further teaches stopping the milking session in response to an end criterion being fulfilled during the exit phase (pg. 13 “Finally, in phase V when the teat cups are taken off , the milking vacuum as well as the pulsating vacuum is switched off to ensure that no dirt is sucked into the teat cups when being released from the teats of the cow”).
Regarding claim 14: Petterson teaches the limitation of claim 1 as shown above and further teaches registering, during the milking session, data reflecting at least one milk flow as a function of time, the registered data representing either a respective individual milk flow profile of each of the animal's teats, or an overall milk flow profile of the animal's udder (Fig. 3, pg. 8 lines 19-24 “Particularly, in connection with the present invention, the computer-based processing and control device 35 receives instantaneous milk flow measures from, and optionally controls, the flow meters 19,records milking times”); and storing the registered data in a memory unit session (page 8 lines 11-18, “The milking machine is advantageously connected to a computer-based processing and control device 35, which is responsible for processing and controlling of the milking machine, and comprises typically a microcomputer, suitable software, and a database including information of each of the cows milked by the milking machine, such as e . g. when the respective cow was milked last time, when she was fed last time , her milk production, her health, etc”).
Regarding claim 15: Petterson teaches the limitation of claim 1 as shown above and further teaches a non-transitory computer-readable medium on which is stored a computer program loadable into a non-volatile data carrier communicatively connected to a control unit (35), the computer program comprising software that performs the method according to claim 1 when executed by a processing unit in the control unit (pg. 21 lines 3-10 “The various methods of the present invention can be implemented as a computer program product , e . g. on a compact disc 37 , which is loadable into the internal memory of the computer-based processing and control device 35 of the milking system as being illustrated in Fig. 1. The computer program product comprises software code portions for performing the various methods when the product is run on the computer-based processing and control device 35.”).
Regarding claim 17: Petterson discloses a control unit (35) for controlling an automatic milking machine to extract milk from the teats of an animal during milking session (abstract)  by applying a milking vacuum to a respective teat receiving cavity of a teatcup in which one of said teats is located (pg. 7 lns 14-16 “A working or milking vacuum is applied through the liner of each teat cup to draw the milk from the teats through the milk lines 13 and into the end unit 15”), the milking session comprising a boost phase (Phase III seen in Table 2, Fig. 3)  and being concluded by an exit phase (phase IV seen in table 2, Fig. 3),  and the control unit being configured to cause the automatic milking machine to: apply the milking vacuum at an elevated pressure level during the boost phase (Phase III seen in Table 2, Fig. 3) during a main flow phase of the milking session (main flow phase being the duration of phase II, phase III, and phase IV combined, Fig. 3), and apply the milking vacuum at one or more pressure levels during the exit phase and before the main flow phase of the milking session is complete (Fig. 3), which one or more pressure levels each is lower than the elevated pressure level (phase IV seen in table 2, Fig. 3), wherein the control unit is further configured to cause the automatic milking machine to transition from the boost phase to the exit phase when a temporal criterion is fulfilled (phase IV table 2 “When the milk flow during phase IV has decreased to the relatively small value ql of about 0.2 kg/min, the milking vacuum is decreased to about 34 kPa”), a duration of the boost phase (phase III, Fig. 3) being less than a duration of the main flow phase (duration of phase II, phase III, and phase IV combined, Fig. 3).
If applicant disagrees with Examiner’s interpretation that transition from a boost phase to an exit phase occurs when a temporal criterion is fulfilled, then it would have been an obvious to one having ordinary skill in the art before the effective filing date as substitution of functional equivalent to substitute the milking system settings being altered depending on a milk flow fulling a predetermined criterion (see table 2 on page 13 of Petterson, how the milking vacuum and high pulse vacuum are increased or reduced dependent on a milk flow rate criterion being met), to the milking system settings being altered after a certain period of time has elapsed (page 14 lines 4-7, “As can be seen some of the milking schemes have settings that are dependent on time lapsed whether other have settings that are altered depending on a milk flow from the cow fulfilling a predetermined criterion.”) since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Doing so would reduce the amount of time for the complete milking process to occur further optimizing the milking system. 
Regarding claim 18: Petterson teaches the limitation of claim 17 as shown above.
Petterson further teaches a processing unit configured to calculate the condition for fulfilling, the temporal criterion based on the one or more previous milking sessions (pg. 21 lns 3-10 “The various methods of the present invention can be implemented as a computer program product , e . g. on a compact disc 37 , which is loadable into the internal memory of the computer-based processing and control device 35 of the milking system as being illustrated in Fig. 1. The computer program product comprises software code portions for performing the various methods when the product is run on the computer-based processing and control device 35.”).
Petterson discloses the claimed invention except for the duration of the boost phase being from 50 to 100 seconds.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the duration of the increased pressure phase so that it ranges from 50 to 100 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Doing so would decrease the time it takes to milk an individual cow while seeing no differential in return of the milking, therefore further optimizing the milking sessions.
Regarding claim 19: modified Petterson teaches the limitation of claim 18 as shown above.
Modified Petterson further teaches wherein the control unit (35) is communicatively connected to a memory unit, and the processing unit is configured to: retrieve, from the memory unit, data reflecting respective individual milk flow profiles of each of the animal's teats, which data have been registered during at least one previous milking session (page 8 lines 11-18, “The milking machine is advantageously connected to a computer-based processing and control device 35, which is responsible for processing and controlling of the milking machine, and comprises typically a microcomputer, suitable software, and a database including information of each of the cows milked by the milking machine, such as e . g. when the respective cow was milked last time, when she was fed last time , her milk production, her health, etc”), each of said individual milk flow profiles representing a respective milk flow as a function of time (page 20 lines 15-22, “Since the individual milk flows from each teat or udder quarter can be measured separately by the flow meters 19, and the individual vacuum levels in the teat cups 11 can be controlled separately via the valves or regulators 17, the inventive method may, in principle, be performed on a teat or udder quarter individual basis. Thus, for a given cow different milking schemes could be used for different teats or udder quarters.”); and calculate the condition for fulfilling the temporal criterion based on said individual milk flow profiles (page 10, lines 8-16 “Here, an evaluation of each of the different milking schemes for milking the particular cow is performed based on at least the recorded milk yields and/or milking times. Finally, based on the evaluation, one of the different milking schemes is, in a step 53, selected, and the milking machine is controlled during subsequent milkings of the particular cow, so that they are performed according to the selected one of the different milking schemes”).
Regarding claim 20: modified Petterson teaches the limitation of claim 18 as shown above.
Modified Petterson further teaches wherein the control unit (35) is communicatively connected to a memory unit, and the processing unit is configured to: retrieve, from the memory unit, data reflecting an overall milk flow profile from the animal's udder, which data have been registered during at least one previous milking session, said overall milk flow profile representing a combined milk flow from all the animal's teats as a function of time (page 8 lines 11-18, “The milking machine is advantageously connected to a computer-based processing and control device 35, which is responsible for processing and controlling of the milking machine, and comprises typically a microcomputer, suitable software, and a database including information of each of the cows milked by the milking machine, such as e . g. when the respective cow was milked last time, when she was fed last time , her milk production, her health, etc”); and calculate the condition for fulfilling the temporal criterion based on said overall milk flow profile (page 10, lines 8-16 “Here, an evaluation of each of the different milking schemes for milking the particular cow is performed based on at least the recorded milk yields and/or milking times. Finally, based on the evaluation, one of the different milking schemes is, in a step 53, selected, and the milking machine is controlled during subsequent milkings of the particular cow, so that they are performed according to the selected one of the different milking schemes”).
Regarding claim 22: Petterson discloses the limitations of claim 17 as shown above.
Petterson further discloses the processing unit is configured to: calculate the temporal criterion such that the temporal criterion is fulfilled when a period of time has elapsed since an estimated incline stage in the milk flow occurred (page 14 lines 4-5, “As can be seen some of the milking schemes have settings that are dependent on time lapsed“); and derive the estimated incline stage in the milk flow  based on data registered during at least one previous milking session (page 15 lines 14-17, “In other instances , the milking phases may have different lengths in different milking schemes applied on different cows. One incentive is to minimize the total milking time for each cow, which is the sum of the times of the various phases.”), which data describe at least one milk flow profile representing the milk flow as a function of time (page 15 lines 22-26, “Different sets of milking schemes may be provided for each cow depending on previously used milking scheme for the cow, on the time elapsed since the cow was milked last , on where in the lactation period the cow is , on the milk yield per unit time of the cow”).
Regarding claim 23: Petterson teaches the limitation of claim 17 as shown above and further teaches wherein the control unit (35) is configured to control the automatic milking machine to perform at least one action for stimulating the production of Oxytocin in the animal by at least one of: applying the milking vacuum at an initial level while the teats are located in the teat receiving cavities, which initial level is lower than the elevated pressure level (pg. 11, “a milk flow increasing or milk stimulation phase (phase II)”): subjecting the teats to a cleaning procedure; and scrubbing the teats with at least one brush.
Regarding claim 25: Petterson teaches the limitation of claim 17 as shown above and further teaches wherein the control unit (35) is configured to control the milking machine to apply the milking vacuum at one fixed level throughout the exit phase (as seen in phase IV of tables 1,3,4).
Regarding claim 26: Petterson teaches the limitation of claim 17 as shown above and further teaches wherein the control unit (135) is configured to adjust the level of the milking vacuum during the exit phase in response to at least one measured milk flow (as seen in phase IV of tables 2,5).
Regarding claim 27: Petterson teaches the limitation of claim 17 as shown above and further teaches wherein the control unit (35) is configured to control the automatic milking machine to stop the milking session in response to an end criterion being fulfilled during the exit phase (pg. 13 “Finally, in phase V when the teat cups are taken off , the milking vacuum as well as the pulsating vacuum is switched off to ensure that no dirt is sucked into the teat cups when being released from the teats of the cow”).
Regarding claim 28: Petterson teaches the limitation of claim 17 as shown above and further teaches wherein the control unit (35) is configured to control: registering, during the milking session, of data reflecting at least one milk flow as a function of time, the registered data representing either a respective individual milk flow profile of each of the animal's teats, or an overall milk flow profile of the animal's udder (Fig. 3, pg. 8 lines 19-24 “Particularly, in connection with the present invention, the computer-based processing and control device 35 receives instantaneous milk flow measures from, and optionally controls, the flow meters 19, records milking times”) and storing the registered data in a memory unit (page 8 lines 11-18, “The milking machine is advantageously connected to a computer-based processing and control device 35, which is responsible for processing and controlling of the milking machine, and comprises typically a microcomputer, suitable software, and a database including information of each of the cows milked by the milking machine, such as e . g. when the respective cow was milked last time, when she was fed last time , her milk production, her health, etc”).
Claims 5, 21, are rejected under 35 U.S.C. 103 as being unpatentable over Petterson (WO 2006068582 A1) as applied to claim 1 and 17 above, and further in view of Sjoelund (WO 02054857 A1).
Regarding claim 5: Petterson teaches the limitations of claim 1 as shown above.
Petterson fails to teach wherein the temporal criterion is calculated such that the temporal criterion is fulfilled when a particular fraction of an expected total milk yield has been extracted since the milking session was initiated.
However, Sjoelund teaches wherein the temporal criterion is calculated such that the temporal criterion is fulfilled  when a particular fraction of an expected total milk yield has been extracted since the milking session was initiated (pg. 12 lines 3-6 “In such manner it would be possible to adjust the threshold value such that it corresponds to the point where a certain percentage, e.g. 75%, of the milk content of that udder quarter has been milked.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the temporal criterion as disclosed by Petterson with the fraction of expected total milk yield as taught by Sjoelund so as to avoid the overmilking of the cow’s teats and preventing any damage to occur while at the same time optimizing the amount of milk that is received during the milking session, therefore achieving the predictable result of a more effective system. 
Regarding claim 21: Petterson teaches the limitations of claim 17 as shown above.
Petterson fails to teach wherein the processing unit is configured to calculate the temporal criterion such that the temporal criterion is fulfilled when a particular fraction of an expected total milk yield has been extracted since the milking session was initiated.
However, Sjoelund teaches wherein the processing unit is configured to calculate the temporal criterion such that the temporal criterion is fulfilled when a particular fraction of an expected total milk yield has been extracted since the milking session was initiated (pg. 12 lines 3-6 “In such manner it would be possible to adjust the threshold value such that it corresponds to the point where a certain percentage, e.g. 75%, of the milk content of that udder quarter has been milked.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the temporal criterion as disclosed by Petterson with the fraction of expected total milk yield as taught by Sjoelund so as to avoid the overmilking of the cow’s teats and preventing any damage to occur while at the same time optimizing the amount of milk that is received during the milking session, therefore achieving the predictable result of a more effective system. 
Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Petterson (WO 2006068582 A1) as applied to claim 8 and 23 above, and further in view of Asgari (WO 2017208116 A1).
Regarding claim 9: Petterson teaches the limitations of claim 8 as shown above.
Petterson fails to teach wherein the cleaning procedure involves using at least one dedicated cleaning cup which is different from the teat receiving cavities used for extracting milk from the teats.
However, Asgari teaches wherein the cleaning procedure involves using at least one dedicated cleaning cup which is different from the teat receiving cavities used for extracting milk from the teats (1 & 2, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the milking machine as disclosed by Petterson with the cleaning cup as taught by Asgari so as to clean the teats before or after the milking process therefore decreasing the likelihood of contamination or illness occurring, therefore achieving the predictable result of a more efficient system. 
Regarding claim 24: Petterson teaches the limitations of claim 23 as shown above and further teaches the control unit (35).
Petterson fails to teach the cleaning procedure such that at least one dedicated cleaning cup is used which is different from the teat receiving cavities used for extracting milk from the teats.
However, Asgari teaches the cleaning procedure such that at least one dedicated cleaning cup is used which is different from the teat receiving cavities used for extracting milk from the teats (1 & 2, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the milking machine as disclosed by Petterson with the cleaning cup as taught by Asgari so as to clean the teats before or after the milking process therefore decreasing the likelihood of contamination or illness occurring, therefore achieving the predictable result of a more efficient system. 
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive.  Applicants amendments necessitated the new grounds of rejection using the same reference as previously applied, see above.  
Applicant argues on page 13 that “the time approach is not known from the prior art references such as Petterson”. Examiner respectfully disagrees, as Petterson teaches various kinds of milking schemes that occur and even explicitly states in page 14 lines 4-5, “As can be seen some of the milking schemes have settings that are dependent on time lapsed”. It is therefore best understood by the Examiner that the milking phases being dependent on a certain time criterion are suggested, if not anticipated, by Petterson. 
Applicant argues on page 24 that “Petterson does not teach a temporal criterion for changing of milk vacuum from the higher under pressure to the lower under pressure”. Examiner respectfully disagrees, as this is best taught by Petterson’s phase 4 in Table 2 where the pressure level decreases after certain criterion have been met. Furthermore, page 14 lines 4-7 state “As can be seen some of the milking schemes have settings that are dependent on time lapsed whether other have settings that are altered depending on a milk flow from the cow fulfilling a predetermined criterion.”. It is best understood by the Examiner that the temporal criterion is suggested, if not anticipated, by Petterson. 
Applicant argues on page 24 that Petterson fails to teach the boost time being less than a typical main phase and transiting from the boost phase to the exit phase before the typical main phase is completed. Examiner respectfully disagrees, as it is unclear as to what “a main flow phase” pertains to and has been interpreted as simply being the period of time at which milk flow occurs. As shown in Fig. 3 of Petterson, since the boosted pressure is reduced before milk flow ceases to occur, this limitation is anticipated by the prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642